ORDER
PER CURIAM.
Appellant, Elmer Oberhellmann, (“husband”) appeals the judgment of the Circuit Court of St. Louis County dismissing his motion to set aside a Qualified Domestic Relations Order. The trial court dismissed husband’s motion based on res ju-dicata. The issues raised in husband’s current appeal were fully decided by this court in Oberhellmann v. Oberhellmann, 950 S.W.2d 487 (Mo.App. E.D.1997). We affirm.
We have reviewed the briefs of the parties, the legal file and the record on appeal, and find the claims of error to be without merit. Upon de novo review we find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).